912 F.2d 464Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earl Tyrone WILLIAMS, a/k/a Bucky Williams, Defendant-Appellant.
No. 89-5131.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 8, 1989.Decided Aug. 24, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CR-88-103-HAR)
Fred Warren Bennett, Federal Public Defender, Beth Mina Farber, Assistant Federal Public Defender, Baltimore, Md., for appellant.
Breckinridge L. Willcox, United States Attorney, Gregg Lewis Bernstein, Assistant United States Attorney, Beth P. Gesner, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
The appellant, Earl Tyrone Williams, has appealed his conviction on various charges related to drug distribution.  Below, he was convicted on every count of a four-count indictment:  (1) one count of possession of heroin with intent to distribute, (2) two counts of use of a firearm during and in relation to a drug trafficking crime, and (3) one count of possession of a firearm by a convicted felon.  The Sentencing Guidelines were not used in sentencing Williams, and Williams was sentenced to twenty years imprisonment without parole.


2
Our review of the record reveals that this appeal is without merit.  We will not engage in a complete discussion of the facts and the law because such a discussion would be of no precedential value in this circuit.  See I.O.P. 36.4.  Primarily, Williams has alleged that there was no probable cause to issue search warrants for two locations that were later searched--Williams' "stash house" in Washington, D.C., and Williams' residence in Suitland, Maryland.  We disagree, and affirm the finding below that probable cause existed.  We also affirm the other rulings of the trial court judge that were challenged by Williams in this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.